Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
2.         Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 21, “the roll of sheet product” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
      3.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.       Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Lazar (WO 2007/015208 A2), hereinafter Lazar ‘208 in view of Carlsson et al. (WO 2005/087068), hereinafter Carlsson, or Lazar (2002/0113163 A1), hereinafter Lazar ‘163. Regarding claim 21, as best understood, Lazar ‘208 teaches a sheet product dispenser comprising: a housing (1, 11) comprising: a base portion (Fig. 1); a cavity formed within the housing and sized to hold the roll of sheet product 2 therein; and an outlet; wherein the housing defines a sheet product path leading from the cavity to the outlet; a drive roller (4, 5, as pinch rollers for the paper product that caused the roller to drive) positioned at least partially within the housing; a motor 9 configured to drive the drive roller to cause dispensing of a portion of the sheet product along the sheet product path and through the outlet of the housing;  a reservoir 27 configured to hold liquid; a spray mechanism 26 positioned along the sheet product path and configured to direct liquid onto the portion of the sheet product being dispensed; a pump (page 8, lines 6-15) in fluid communication with the reservoir 27 and the spray mechanism 26, wherein the pump is configured to cause liquid from the reservoir to spray onto the portion of the sheet product through the spray mechanism prior to dispensing of the portion of the sheet product through the outlet; at least one activation sensor (defined by the electronic circuit and microswitches which are connected to a controller) configured to receive user input (Fig. 7 and page 10, lines 1-12) indicating a desire to dispense the portion of the sheet product; and a controller. Lazar ‘208 also teaches that the control is configured to cause the motor to operate and the pump to operate to dispense a wetted portion of the sheet product through the outlet when in the wet mode. See Figs. 1-7 in Lazar ‘208. Lazar ‘208 does not explicitly teach that the controller is also configured to determine whether to operate the sheet product dispenser in either a dry mode or a wet mode based on user input provided and cause the motor to operate to dispense a dry portion of the sheet product through the outlet when in the dry mode. However, Carlsson teaches a sheet product dispenser including an activation sensor (as contact free sensors; page 7, lines 6-9) and a controller (as a small computer; page 1, lines 22-25). Carlsson also teaches that the controller is configured to determine whether to operate the sheet product dispenser in either a dry mode or a wet mode based on user input provided and cause the motor to operate to dispense a dry portion (non-moist) of the sheet product through the outlet when in the dry mode. Lazar ‘163 also teaches a sheet product dispenser including an activation sensor (microprocessor which are connected to input switches and a controller paragraph 0040) and a controller. Lazar ‘163 also teaches that the controller is configured to determine whether to operate the sheet product dispenser in either a dry mode (when the load/dry push switch is pressed and other switches are not pressed) or a wet mode (when one of the liquid 1-4 push switch is pressed) based on user input provided and cause the motor to operate to dispense a dry portion of the sheet product through the outlet when in the dry mode. It would have been obvious to a person of ordinary skill in the art to provide the control mechanism of dispenser of Lazar ’208 with the option to cause dispending of a dry sheet product, as taught by Carlsson or Lazar ‘163, in order to dispense also a dry sheet product when it is needed.

5.       Claims 1, 3-8, 10 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazar ‘208 in view of Walters (2005/0051663 A1) and in further view of Carlsson or Lazar ‘163. Regarding claim 1, Lazar ‘208 teaches a sheet product dispenser comprising: a housing (1, 11) comprising: a base portion (Fig. 1); a loading door 11 movably connected to the base portion and movable between an open position and a closed position, and a cavity formed by the base portion and the loading door when the loading door is in the closed position, wherein the cavity is sized to hold the roll of sheet product therein, wherein the housing defines a sheet product path leading from the cavity to an outlet when the loading door is in the closed position; a base portion roller (4, 5) positioned at least partially within the base portion; a motor 9 configured to drive the base portion roller (4, 5) or the loading door roller to cause dispensing of a portion of the sheet product along the sheet product path and through the outlet of the housing; a reservoir 27 configured to hold liquid; a spray mechanism 26 positioned along the sheet product path and configured to direct liquid onto the portion of the sheet product being dispensed; a pump (page 8, lines 6-15) in fluid communication with the reservoir and the spray mechanism, wherein the pump is configured to cause liquid from the reservoir to spray onto the portion of the sheet product through the spray mechanism prior to dispensing of the portion of the sheet product through the outlet; at least one activation sensor (defined by the electronic circuit and microswitches which are connected to a controller) configured to receive user input (Fig. 7 and page 10, lines 1-12) indicating a desire to dispense the portion of the sheet product; and a controller configured to: determine the sheet product dispenser is in a wet mode based on user input provided; and the motor to operate and the pump to operate to dispense a wetted portion of the sheet product through the outlet when in the wet mode. See Figs. 1-7 in Lazar ‘208. 
           Lazar ‘208 does not explicitly teach that the loading door is configured to receive a roll of sheet product when in the open position; and a loading door roller positioned at least partially within the loading door. However, Walters teaches a dispenser including a base and a loading door 120 configured to receive a roll of sheet product 330 when in the open position (Fig. 6); and a loading door roller 325 positioned at least partially within the loading door. It would have been obvious to a person of ordinary skill in the art to switch loading roller if Lazar ’208 from the base portion to the loading door, as taught by Walters, since both mechanisms for loading and holding the roll of sheet product are art-recognized equivalents which produce the same result. 
          Lazar ‘208 also does not explicitly teach that the controller is also configured to determine whether to operate the sheet product dispenser in either a dry mode or a wet mode based on user input provided and cause the motor to operate to dispense a dry portion of the sheet product through the outlet when in the dry mode. However, Carlsson teaches a sheet product dispenser including an activation sensor (as contact free sensors; page 7, lines 6-9) and a controller (as a small computer; page 1, lines 22-25). Carlsson also teaches that the controller is configured to determine whether to operate the sheet product dispenser in either a dry mode or a wet mode based on user input provided and cause the motor to operate to dispense a dry portion (non-moist) of the sheet product through the outlet when in the dry mode. Lazar ‘163 also teaches that the controller is configured to determine whether to operate the sheet product dispenser in either a dry mode (when the load/dry push switch is pressed and other switches are not pressed) or a wet mode (when one of the liquid 1-4 push switch is pressed) based on user input provided and cause the motor to operate to dispense a dry portion of the sheet product through the outlet when in the dry mode. It would have been obvious to a person of ordinary skill in the art to provide the control mechanism of dispenser of Lazar ’208, as modified above, with the option to cause dispending of a dry sheet product, as taught by Carlsson or Lazar ‘163, in order to dispense also a dry sheet product when it is needed.
              Regarding claim 4, Lazar ‘208 teaches everything noted above including that at least one activation sensor comprises a first activation sensor and a second activation sensor (connected to the activator buttons 7 and 19), wherein the first activation sensor is configured to sense user input indicating a desire to cause a dispense in the dry mode, wherein the second activation sensor is configured to sense user input indicating a desire to cause a dispense in the wet mode, and wherein the controller is configured to determine whether to operate in the dry mode or the wet mode depending on which of the first activation sensor or the second activation sensor received user input.  
              Regarding claim 5, Lazar ‘208 teaches everything noted above including that the base portion defines a front surface, a first side wall, and a second side wall opposite the first side wall, wherein the first activation sensor 7 is positioned on the front surface proximate the first side wall and the second activation sensor 7 is positioned on the front surface proximate the second side wall such that the first activation sensor and the second activation sensor are spaced apart on the sheet product dispenser so as to avoid accidental user input being applied to both at the same time.  It could be argued that the activation sensors are not proximate to the side walls. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the sensors proximate to the side walls, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
            Regarding claim 6, Lazar ‘208 teaches everything noted above including that 
the controller is configured to adjust an amount of liquid applied to the portion of the sheet product based on a user setting or a user input. See Fig. 6 and page 9, lines 3-7 in Lazar ‘208. 
             Regarding claim 7, Lazar ‘208 teaches everything noted above including that the controller is configured to adjust a speed of operation of the motor to adjust the amount of liquid applied to the portion of the sheet product. See Fig. 6 and page 9, lines 3-7 in Lazar ‘208. 
             Regarding claim 8, Lazar ‘208 teaches everything noted above including that the controller is configured to adjust to a speed of operation of the pump to adjust the amount of liquid applied to the portion of the sheet product. 
              Regarding claim 10, Lazar ‘208 teaches everything noted above including that the spray mechanism 26 is positioned within the sheet product dispenser so as to direct liquid onto the portion of the sheet product being dispensed at a position along the sheet product path that is downstream of the loading door roller. 
             Regarding claim 10, Lazar ‘208 teaches everything noted above including that the spray mechanism 26 is positioned within the sheet product dispenser so as to direct liquid onto the portion
              Regarding claim 15, Lazar ‘208, as modified by Walters, teaches everything noted above including that wherein the motor is configured to drive the loading door roller via a belt (20; Fig. 2 and page 10, lines 20-28 in Lazar ‘208). It should be noted that that the loading door roller is driven by the pinch rollers (4, 5; Figs. 1-2 in Lazar ‘208) which are driven by the belt.
              Regarding claim 16, Lazar ‘208 teaches everything noted above including that the liquid is one of water or a wetted formulation including disinfectant, sanitizer, or a cleaning solution. See page 12, lines 14-30 in Lazar ‘208. 
             Regarding claim 17, Lazar ‘208 teaches everything noted above including that a fluid control mechanism in fluid communication with the pump, the reservoir, and the spray mechanism, wherein the fluid control mechanism is positioned between the pump and the spray mechanism and configured to prevent liquid from passing through the fluid control mechanism until a predetermined amount of pressure is applied thereto such that the spray mechanism is primed with liquid but does not direct liquid onto the portion of the sheet product until the predetermined amount of pressure is applied to the fluid control mechanism, and wherein the controller is configured to operate the pump to cause application of at least the predetermined amount of pressure to the fluid control mechanism to cause the spray mechanism to direct the liquid onto the portion of the sheet product being dispensed. See page 7, lines 11-30 and page 8, lines 1-29 in Lazar ‘208.
             Regarding claim 18, Lazar ‘208 teaches everything noted above including that the spray mechanism 26 inherently comprises a hollow tube. Lazar ‘208 does not explicitly teach hollow tube includes a plurality of holes, wherein the hollow tube is configured to receive the liquid and the plurality of holes are configured to direct the liquid toward the portion of the sheet product being dispensed.  However, Official Notice is taken that the use of a spray nozzle having a tube a plurality of holes is old and well known in the art. 
             Regarding claim 19, Lazar ‘208 teaches everything noted above including that the spray mechanism comprises a plurality of nozzles that are positioned along a width of the sheet product path in a spaced apart manner, wherein each of the plurality of nozzles include an outlet and an impingement wall extending into a stream path of the liquid from the outlet, wherein each of the plurality of nozzles 26 are configured to receive the liquid. Lazar ‘208 does not explicitly teach that each of the plurality of nozzles is configured to split the liquid into multiple streams extending at different angles toward the portion of the sheet product.  However, Official Notice is taken that the use of a spray nozzle having a plurality of holes to dispense liquid at different angles is old and well known in the art. 
             Regarding claim 20, Lazar ‘208 as modified by Walters and Carlson or Lazar ‘163, teaches a method for operating a sheet product dispenser, the method comprising: receiving, via at least one activation sensor of the sheet product dispenser, user input indicating a desire to dispense a portion of sheet product from the sheet product dispenser, wherein the sheet product dispenser comprises: a housing comprising: a base portion; and a loading door movably connected to the base portion and movable between an open position and a closed position, wherein the loading door is configured to receive a roll of sheet product when in the open position; and a cavity formed by the base portion and the loading door when the loading door is in the closed position, wherein the cavity is sized to hold the roll of sheet product therein, wherein the housing defines a sheet product path leading from the cavity to an outlet when the loading door is in the closed position; a base portion roller positioned at least partially within the base portion; a loading door roller positioned at least partially within the loading door; a motor configured to drive the base portion roller or the loading door roller to cause dispensing of a portion of the sheet product along the sheet product path and through the outlet of the housing; a reservoir configured to hold liquid; a spray mechanism positioned along the sheet product path and configured to direct liquid onto the portion of the sheet product being dispensed; a pump in fluid communication with the reservoir and the spray mechanism, wherein the pump is configured to cause liquid from the reservoir to spray onto the portion of the sheet product through the spray mechanism prior to dispensing of the portion of the sheet product through the outlet; the at least one activation sensor configured to receive the user input; and a controller; determining, based on the user input, whether to operate the sheet product dispenser in either a dry mode or a wet mode; and either: causing the motor to operate to dispense a dry portion of the sheet product through the outlet when in the dry mode, or causing the motor to operate and the pump to operate to dispense a wetted portion of the sheet product through the outlet when in the wet. See Rejection of claim 1 above.

6.       Claims 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazar ‘208 in view of Walters and Carlsson or Lazar ‘163 and in further view of Audag et al. (WO 2010/072298 A2), hereinafter Audag. Regarding claim 11, Lazar ‘208 does not explicitly teach that the housing defines a mounting structure configured to enable mounting of the sheet product dispenser under a cabinet, and wherein the loading door is configured to rotate downwardly from the base portion to the open position. However, Audag teaches a shea product dispenser including a housing defines a mounting structure 24 configured to enable mounting of the sheet product dispenser under a cabinet, and wherein a loading door 68 is configured to rotate downwardly from the base portion to the open position. See Fig. 4 in Audag. It should be noted that Audag’s dispenser could be placed or mounted under a cabinet. It should also be noted that the place that the sheet product dispenser could be installed or mounted has nothing do to with patentability of the dispenser itself. It would have been obvious to a person of ordinary skill in the art to provide the sheet product dispenser pf Lazar ‘208, as modified above, with the mounting structure, as taught by Audag, in order to mount the dispenser on a desired surface.
          Regarding claim 11, Lazar ‘208, in view of Walters and Audag, teaches everything noted above including that the loading door defines a curved surface sized to receive the roll of sheet product in a dropped-in manner when the loading door is in the open position.  
           Regarding claim 12, Lazar ‘208, in view of Walters and Audag, teaches everything noted above including that with a leading edge of the roll of sheet product positioned over the loading door roller, the loading door is configured to be rotated to the closed position to cause the sheet product dispenser to be loaded and ready for dispensing.  
            Regarding claim 14, Lazar ‘208, in view of Walters and Audag, teaches everything noted above including that the pump, the spray mechanism, and the motor are all positioned at least partially within the loading door. Lazar ‘208, as modified above, does not explicitly teach that the housing comprises a vein dampener positioned along an axis of rotation of the loading door and configured to dampen rotational movement of the loading door to the open position. However, Official Notice is taken that the use of vein dampener to dampen rotational movement of a door with respect to a housing is old and well known in the art.

Allowable Subject Matter
7.       Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Abrauam et al. (2020/0154957 A1), Saleur (5,443,084), Ayighe (5,887,759), Lazar 6,457,437) and Nelson et al. (7,856,941) teach a sheet product dispenser. 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 5, 2022